Exhibit 10.50

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMIITED PORTIONS, HAS BEEN FILED
SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

LOGO [g479526g04e88.jpg]

 

To:   

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:   

Credit Suisse International

One Cabot Square

London, England E14 4QJ

Re:    Accelerated Stock Buyback Ref. No:    As provided in the Supplemental
Confirmation Date:    November 6, 2012

This master confirmation (this “Master Confirmation”), dated as of November 6,
2012 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Credit Suisse International (“CSI”), Fifth Third Bancorp (“Counterparty”) and
Credit Suisse AG, New York Branch, as agent (the “Agent”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and CSI as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if CSI and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law (without reference to its choice of
laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Counterparty and CSI, with a
“Threshold Amount” equal to 3% of such party’s shareholders’ equity as reported
in their respective most recent audited financial statements; provided that the
words “, or becoming capable at such time of being declared,” shall be deleted
from such Section 5(a)(vi)).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between CSI and Counterparty or any
confirmation or other agreement between CSI and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between CSI and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which CSI and Counterparty
are parties, the Transactions shall not be considered Transactions under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and



--------------------------------------------------------------------------------

the Equity Definitions, the following will prevail for purposes of such
Transaction in the order of precedence indicated: (i) such Supplemental
Confirmation; (ii) this Master Confirmation; (iii) the Equity Definitions; and
(iv) the Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms:   

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   CSI

Shares:

   Common stock, without par value, of Counterparty (Ticker: FITB)

Exchange:

   NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges.

Prepayment\Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.
Valuation:   

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “FITB <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined in good faith and in a commercially reasonable
manner by the Calculation Agent. For purposes of calculating the VWAP Price, the
Calculation Agent will include only those trades that are reported during the
period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).

Forward Price:

   The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   The period from and including the Calculation Period Start Date to and
including the Termination Date.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   The Scheduled Termination Date; provided that CSI shall have the right to

 

2



--------------------------------------------------------------------------------

   designate any Exchange Business Day on or after the First Acceleration Date
to be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, extend the Settlement Valuation Period, in both cases by no more
than one Exchange Business Day for each such Disrupted Day. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Exchange Business Days
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in good faith and in a commercially reasonable manner
by the Calculation Agent for purposes of determining the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.

 

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.

 

3



--------------------------------------------------------------------------------

Settlement Terms:   

Settlement Procedures:

   If the Number of Shares to be Delivered is positive, Physical Settlement
shall be applicable; provided that CSI does not, and shall not, make the
agreement or the representations set forth in Section 9.11 of the Equity
Definitions related to the restrictions imposed by applicable securities laws
with respect to any Shares delivered by CSI to Counterparty under any
Transaction as a result of the fact that Counterparty is the Issuer of the
Shares. If the Number of Shares to be Delivered is negative, then the
Counterparty Settlement Provisions in Annex A shall apply.

Number of Shares to be Delivered:

   A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount, minus (y) the number of Initial Shares.

Divisor Amount:

   The greater of (i) the Forward Price minus the Forward Price Adjustment
Amount and (ii) $1.00.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:

   USD

Initial Share Delivery:

   CSI shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation;
provided that CSI does not, and shall not, make the agreement or the
representations set forth in Section 9.11 of the Equity Definitions related to
the restrictions imposed by applicable securities laws with respect to any
Shares delivered by CSI to Counterparty under any Transaction as a result of the
fact that Counterparty is the Issuer of the Shares. Share Adjustments:   

Potential Adjustment Event:

  

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in good faith and in
its commercially reasonable discretion, adjust any relevant terms of any such
Transaction as appropriate to account for the economic effect on the Transaction
of such postponement.

Extraordinary Dividend:

  

For any calendar quarter, any dividend or distribution on the Shares with an ex-
dividend date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:

  

For each Transaction, as set forth in the related Supplemental Confirmation

 

4



--------------------------------------------------------------------------------

Method of Adjustment:

  

Calculation Agent Adjustment

Extraordinary Events:   

Consequences of Merger Events:

  

(a)    Share-for-Share:

  

Modified Calculation Agent Adjustment

(b)    Share-for-Other:

  

Cancellation and Payment

(c)    Share-for-Combined:

  

Component Adjustment

Tender Offer:

  

Applicable; provided that (i) Section 12.1(l)of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of Tender Offers:

  

(a)    Share-for-Share:

  

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of CSI

(b)    Share-for-Other:

  

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of CSI

(c)    Share-for-Combined:

  

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of CSI

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re- listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of the interpretation”,
(ii) by replacing the word “Shares” where it appears in clause (X) thereof with
the words “Hedge Position” and (iii) by immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided further that (i)
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the

 

5



--------------------------------------------------------------------------------

  

promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd- Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

(b)    Failure to Deliver:

  

Applicable

(c)    Insolvency Filing:

  

Applicable

(d)    Loss of Stock Borrow:

  

Applicable

         Maximum Stock Loan Rate:

  

200 basis points per annum

         Hedging Party:

  

CSI

(e)    Increased Cost of Stock Borrow:

  

Applicable

         Initial Stock Loan Rate:

  

25 basis points per annum

         Hedging Party:

  

CSI

         Determining Party:

  

CSI; provided that, following the occurrence of an Event of Default pursuant to
Section 5(a)(vii) of the Agreement with respect to which CSI is the Defaulting
Party, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Determining Party. Upon receipt of written request from Counterparty, the
Determining Party shall promptly (but in no event later than within five (5)
Exchange Business Days from the receipt of such request) provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing CSI’s proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information). All
calculations and determinations by the Determining Party shall be made in good
faith and in a commercially reasonable manner.

Additional Termination Event(s):

   Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and

 

6



--------------------------------------------------------------------------------

   Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s). The declaration by the
Issuer of any Extraordinary Dividend, the ex-dividend date for which occurs or
is scheduled to occur during the Relevant Dividend Period, or the occurrence of
an ex-dividend date for any Dividend that is not an Extraordinary Dividend
during any calendar quarter occurring (in whole or in part) during the Relevant
Dividend Period (as defined below) and is prior to the Scheduled Ex-Dividend
Date for such calendar quarter will constitute an Additional Termination Event,
with Counterparty as the sole Affected Party and all Transactions hereunder as
the Affected Transactions.

Relevant Dividend Period:

   The period from and including the Calculation Period Start Date to and
including the Relevant Dividend Period End Date.

Relevant Dividend Period End Date:

   If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Scheduled Ex-Dividend Dates:

   For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Non-Reliance/Agreements

and Acknowledgements

Regarding Hedging

Activities/Additional

Acknowledgements:

   Applicable

Transfer:

   Notwithstanding anything to the contrary in the Agreement, CSI may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of CSI under any Transaction, in whole or in part, to an affiliate of
CSI whose obligations are guaranteed by CSI, without the consent of
Counterparty.

CSI Payment Instructions:

   To be advised under separate cover

Counterparty’s Contact Details for Purpose of Giving Notice:

   To be provided by Counterparty

Role of Agent:

  

Credit Suisse AG, New York branch, in its capacity as Agent will be responsible
for (A) effecting this Transaction, (B) issuing all required confirmations and
statements to CSI and Counterparty, (C) maintaining books and records relating
to this Transaction in accordance with its standard practices and procedures and
in accordance with applicable law and (D) unless otherwise requested by
Counterparty, receiving, delivering, and safeguarding Counterparty’s funds and
any securities in connection with this Transaction, in accordance with its
standard practices and procedures and in accordance with applicable law.

 

The Agent is acting in connection with this Transaction solely in its capacity
as Agent for CSI and Counterparty pursuant to instructions from CSI and
Counterparty. Agent shall have no responsibility or personal liability to CSI or
Counterparty arising from any failure by CSI or Counterparty to pay or perform
any obligations hereunder, or to monitor or enforce compliance by CSI or
Counterparty with any obligation hereunder, including, without limitation, any
obligations to maintain collateral. Each of CSI and Counterparty agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of this Transaction. Agent shall
otherwise have no liability in respect of this Transaction, except for its gross
negligence or willful misconduct in performing its duties as Agent.

 

Any and all notices, demands, or communications of any kind relating to this
Transaction between CSI and Counterparty shall be transmitted exclusively
through Agent at the following address:

 

 

7



--------------------------------------------------------------------------------

  

Credit Suisse AG, New York branch

Eleven Madison Avenue

New York, NY 10010-3629

For payments and deliveries:

Facsimile No.: (212) 325 8175

Telephone No.: (212) 325 8678 / (212) 325 3213

 

For all other communications:

Facsimile No.: (212) 325 8173

Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886

 

The date and time of the Transaction evidenced hereby will be furnished by the
Agent to CSI and Counterparty upon written request.

 

The Agent will furnish to Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

CSI is regulated by The Securities and Futures Authority and has entered into
this Transaction as principal. The time at which this Transaction was executed
will be notified to Counterparty (through the Agent) on request.

 

2. Calculation Agent. CSI; provided that, following the occurrence of an Event
of Default pursuant to Section 5(a)(vii) of the Agreement with respect to which
CSI is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent. Upon receipt of written request from
Counterparty, the Calculation Agent shall promptly (but in no event later than
within five (5) Exchange Business Days from the receipt of such request) provide
Counterparty with a written explanation describing in reasonable detail any
calculation, adjustment or determination made by it (including any quotations,
market data or information from external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing CSI’s proprietary models or other information that may be proprietary
or subject to contractual, legal or regulatory obligations to not disclose such
information). All calculations and determinations by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner.

 

3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to CSI that:

(a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

8



--------------------------------------------------------------------------------

(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither CSI nor any of its affiliates is making
any representations or warranties or taking any position or expressing any view
with respect to the treatment of any Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity.

(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to CSI of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by CSI and communicated to Counterparty on such day
(or, if later, the First Acceleration Date without regard to any acceleration
thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase a number of Shares with a value equal to the
Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

 

5.

Regulatory Disruption. In the event that CSI concludes, in good faith and based
on the advice of counsel, that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements or related policies and

 

9



--------------------------------------------------------------------------------

  procedures generally applicable to the relevant line of business (whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by CSI), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, CSI may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.

 

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to CSI that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence CSI’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, CSI’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

 

7. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of CSI, directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through CSI However, the foregoing shall not
limit Counterparty’s ability (or the ability of any “agent independent of the
issuer” (as defined in Rule 10b-18)), pursuant to any plan (as defined in Rule
10b-18) of Counterparty, to re-acquire Shares in connection with any equity
transaction related to such plan or to limit Counterparty’s ability to withhold
Shares to cover tax liabilities associated with such equity transactions or
otherwise restrict Counterparty’s ability to repurchase Shares under privately
negotiated or off-market transactions (including, without limitation, an
agreement relating to Counterparty’s 401(k) Plan or transactions with any of
Counterparty’s employees, officers, directors or affiliates), so long as any
re-acquisition, withholding or repurchase does not constitute a “Rule 10b-18
purchase” (as defined in Rule 10b-18).

 

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Public Announcement”) unless such Public Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify CSI following any such Public
Announcement that such Public Announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide CSI with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases

 

10



--------------------------------------------------------------------------------

(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through CSI or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the date of such Public Announcement. Such written notice shall be
deemed to be a certification by Counterparty to CSI that such information is
true and correct. In addition, Counterparty shall promptly notify CSI of the
earlier to occur of the completion of the relevant Merger Transaction and the
completion of the vote by target shareholders.

(b) Counterparty acknowledges that a Public Announcement may cause the terms of
any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.

(c) Upon the occurrence of any Public Announcement (whether made by Counterparty
or a third party), CSI may in its sole discretion (i) make adjustments in good
faith and in a commercially reasonable manner to the terms of any Transaction,
including, without limitation, the Scheduled Termination Date or the Forward
Price Adjustment Amount, and/or suspend the Calculation Period and/or any
Settlement Valuation Period or (ii) treat the occurrence of such Public
Announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

9. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if the Divisor Amount were equal to “The
greater of (i) the Forward Price and (ii) $1.00.” If an Acquisition Transaction
Announcement occurs after the Trade Date, but prior to the First Acceleration
Date of any Transaction, the First Acceleration Date shall be the date of such
Acquisition Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent could reasonably be expected to result in an Acquisition
Transaction or (v) any announcement of any change or amendment to any previous
Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention). For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

 

10. Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections

 

11



--------------------------------------------------------------------------------

afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, CSI and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii) CSI and its affiliates may also be active in the market for the Shares and
derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii) CSI shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of CSI and its affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and VWAP Price, each in a manner that may be adverse to Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted CSI an
option; CSI may purchase shares for its own account at an average price that may
be greater than, or less than, the price paid by Counterparty under the terms of
the related Transaction.

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

 

12. Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

 

12



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the foregoing, CSI agrees not to
set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from CSI to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey to CSI rights, or the ability to
assert claims, that are senior to the rights and claims of common stockholders
in the event of Counterparty’s bankruptcy.

13. Delivery of Shares. Notwithstanding anything to the contrary herein, CSI
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for CSI to deliver, as the case may be, to the other party a
number of Shares (or, in the case of a Merger Event, a number of units, each
comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by CSI, the prices at which CSI purchases Shares or Alternative Delivery
Property to fulfill its delivery obligations under this Section 14); provided
that in determining the composition of any Alternative Delivery Unit, if the
relevant Merger Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Counterparty may make such
election only if Counterparty represents and warrants to CSI in writing on the
date it notifies CSI of such election that, as of such date, Counterparty is not
aware of any material non-public information concerning the Shares and is making
such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.

15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Close-out Amount pursuant to Section 6
of the Agreement CSI may (but need not) determine losses without reference to
actual losses incurred but based on expected losses assuming a commercially
reasonable (including without limitation with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss to avoid awaiting
the delay associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by CSI as promptly as practicable.

 

16. [Reserved.]

17. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by CSI or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

18. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master

 

13



--------------------------------------------------------------------------------

Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

19. Claim in Bankruptcy. CSI acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

 

20. [Reserved.]

21. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

 

22. Offices.

The Office of Counterparty for each Transaction is: Fifth Third Bancorp, Fifth
Third Center Cincinnati, Ohio 45263.

23. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to any Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
any Transaction hereunder by, among other things, the mutual waivers and
certifications provided herein.

24. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

25. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

14



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning to us a copy of this Confirmation.

 

Yours sincerely, CREDIT SUISSE INTERNATIONAL By:   /s/ Emillie Blay  

Authorized Signatory

Emillie Blay

By:   /s/ Shui Wong  

Authorized Signatory

Shui Wong

CREDIT SUISSE AG, NEW YORK BRANCH,

as Agent

By:   /s/ Michael G. Clark  

Authorized Signatory

Michael G. Clark

By:   /s/ Louis J. Impellizeri  

Authorized Signatory

Louis J. Impellizeri

Director

Agreed and Accepted By:

 

FIFTH THIRD BANCORP By:   /s/ Tayfun Tuzun   Name: Tayfun Tuzun   Title:
Treasurer

 

15



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:   

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:    Credit Suisse International Subject:    Accelerated Stock Buyback
Ref. No:    55215064 Date:    November 6, 2012

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Credit Suisse International
(“CSI”), Fifth Third Bancorp (“Counterparty”) (together, the “Contracting
Parties”) and Credit Suisse AG, New York Branch, as agent, on the Trade Date
specified below. This Supplemental Confirmation is a binding contract between
CSI and Counterparty as of the relevant Trade Date for the Transaction
referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of November 6, 2012 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

  Trade Date:    November 6, 2012   Forward Price Adjustment Amount:    [**]*  
Calculation Period Start Date:    November 7, 2012   Scheduled Termination Date:
   February 7, 2013   First Acceleration Date:    [**]*   Prepayment Amount:   
USD 125,000,000   Prepayment Date:    November 9, 2012   Initial Shares:   
7,710,761 Shares; provided that if, in connection with the Transaction, CSI is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that CSI is able to so borrow or otherwise acquire, and
CSI shall use reasonable good faith efforts to borrow or otherwise acquire a
number of Shares equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable. The aggregate
of all Shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “Initial Shares” for purposes of      “Number of
Shares to be Delivered” in the Master Confirmation.

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  Initial Share Delivery Date:    November 9, 2012   Ordinary Dividend Amount:
   [**]*   Scheduled Ex-Dividend Dates:    December 27, 2012   Termination
Price:    [**]*   Additional Relevant Days:    The Three Exchange Business Days
immediately following the Calculation Period.

3. Counterparty represents and warrants to CSI that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

Please confirm your agreement to be bound by the terms of the foregoing by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us.

 

Yours sincerely, CREDIT SUISSE INTERNATIONAL By:   /s/ Emillie Blay   Authorized
Signatory By:   /s/ Shui Wong   Authorized Signatory CREDIT SUISSE AG, NEW YORK
BRANCH, as Agent By:   /s/ Michael G. Clark   Authorized Signatory By:   /s/
Louis J. Impellizeri  

Louis J. Impellizeri

Director

Agreed and Accepted By:

 

FIFTH THIRD BANCORP By:   /s/ Tayfun Tuzun   Name: Tayfun Tuzun   Title:
Treasurer

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:

   USD

Settlement Method Election:

   Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to CSI in
writing on the date it notifies CSI of its election that, as of such date, the
Electing Party is not aware of any material non-public information concerning
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

Electing Party:

   Counterparty

Settlement Method Election Date:

   The earlier of (i) the Scheduled Termination Date and (ii) the second
Exchange Business Day immediately following the Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day), as the case may be.

Default Settlement Method:

   Cash Settlement

Forward Cash Settlement Amount:

   The Number of Shares to be Delivered multiplied by the Settlement Price.

Settlement Price:

   The average of the VWAP Prices for the Exchange Business Days in the
Settlement Valuation Period, subject to Valuation Disruption as specified in the
Master Confirmation.

Settlement Valuation Period:

   A number of Scheduled Trading Days selected by CSI in good faith and in a
commercially reasonable manner, such number to be approximately equal to the
Number of Shares to be Delivered divided by 10% of the ADTV (as defined in Rule
10b-18, and expressed as a number of Shares) for the Shares at the time of
determination, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date.

Cash Settlement:

   If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement Payment Date:

   The date one Settlement Cycle following the last day of the Settlement
Valuation Period.

Net Share Settlement Procedures:

   If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number



--------------------------------------------------------------------------------

of Shares not satisfying such conditions (the “Unregistered Settlement Shares”),
in either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to CSI
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by CSI (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
CSI, in such quantities as CSI shall reasonably have requested, on or prior to
the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to CSI;

(c) as of or prior to the date of delivery, CSI and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to CSI, in its
discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with CSI in connection with the public resale of
the Registered Settlement Shares by CSI substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to CSI, which Underwriting Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating, without limitation, to the indemnification of,
and contribution in connection with the liability of, CSI and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to CSI (or any
affiliate of CSI designated by CSI) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, CSI and any potential purchaser of
any such shares from CSI (or any affiliate of CSI designated by CSI) identified
by CSI shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with CSI (or any affiliate of CSI designated by
CSI) in connection with the private placement of such shares by Counterparty to
CSI (or any such affiliate) and the private resale of such shares by CSI (or any
such affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to CSI, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, CSI and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all fees and expenses in connection
with such resale, including all fees and expenses of counsel for CSI, and shall
contain representations, warranties, covenants and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
CSI (or any such affiliate) and the private resale of such shares by CSI (or any
such affiliate), Counterparty shall, if so requested by CSI, prepare, in
cooperation with CSI, a private placement memorandum in form and substance
reasonably satisfactory to CSI

5. CSI, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares

 

19



--------------------------------------------------------------------------------

and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to CSI pursuant to paragraph 6 below commencing on the
Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by CSI, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”). If the proceeds of any sale(s) made
by CSI, the Selling Agent or any underwriter(s), net of any fees and commissions
(including, without limitation, underwriting or placement fees) customary for
similar transactions under the circumstances at the time of the offering,
together with carrying charges and expenses incurred in connection with the
offer and sale of the Shares (including, but without limitation to, the covering
of any over-allotment or short position (syndicate or otherwise)) (the “Net
Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount, CSI
will refund, in USD, such excess to Counterparty on the date that is three
(3) Currency Business Days following the Final Resale Date, and, if any portion
of the Settlement Shares remains unsold, CSI shall return to Counterparty on
that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to CSI, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to CSI additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by CSI in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to CSI further Makewhole Shares until such Shortfall has been reduced
to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A – B

 

Where

   A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and    B = the maximum number of Shares required to be delivered to
third parties if Counterparty elected Net Share Settlement of all transactions
in the Shares (other than Transactions in the Shares under this Master
Confirmation) with all third parties that are then currently outstanding and
unexercised.

“Reserved Shares” means initially, 8,500,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

20